Title: To Alexander Hamilton from George Washington, 22 December 1795
From: Washington, George
To: Hamilton, Alexander



My dear Sir,
Phila. 22d. Decr. 1795.

Have you seen or heard more of young Fayette since you last wrote to me on that subject? Where did he go to? Did you deliver him the letter I sent under cover to you for him? His case gives me pain, and I do not know how to get relieved from it. His sensibility I fear is hurt, by his not acknowledging the receipt of my letter to him; and yet, if considerations of a higher nature are opposed to a more uncovert countenance, it must be submitted to. If he wants money, I am ready to furnish it.
’Ere this, I presume you have seen the long promised vindication, or rather accusation. What do you think of it and what notice should be taken of it? You are fully acquainted with my Sentiments relative to the rival & warring powers of F. & E; and have heard as strong sentiments from me with respect to both, as ever he did. His declaration, that he was always opposed to the Commercial part of the Negociation is as impudent and insolent an assertion, as it is false, if he means more than that it was contingent (as the Instructions to Mr. Jay declare) and to apply the knowledge of it to me. But if you have seen his performence, I shall leave you to judge of it, without any comments of mine.
With much sincerity & truth I am always & Affectly. Yours

Go: Washington
Alexr. Hamilton Esqr.

